 


 HCON 58 ENR: Expressing the sense of Congress regarding the need for the continued availability of religious services to members of the Armed Forces and their families during a lapse in appropriations.
U.S. House of Representatives
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. CON. RES. 58 
 
 
October 16, 2013 
Agreed to 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the need for the continued availability of religious services to members of the Armed Forces and their families during a lapse in appropriations. 
 
 
Whereas the Department of Defense determined that some contractor clergy, like other Department of Defense contractors, were unable to perform their contractual duties during the current lapse in appropriations; Whereas this determination may have impacted the ability of members of the Armed Forces and their families to worship and participate in religious activities; 
Whereas military chaplains on active duty, like all military personnel on active duty, continue to perform their duties during the current lapse in appropriations; Whereas the Department continues to analyze its authorities under the Pay Our Military Act (Public Law 113–39) with respect to contractors; and 
Whereas the Pay Our Military Act appropriates such sums as are necessary to pay contractors of the Department whom the Secretary of Defense determines are providing support to members of the Armed Forces: Now, therefore, be it  That Congress— 
(1)finds that the provision and availability of religious services and clergy is important to the morale and wellbeing of many members of the Armed Forces and their families; and (2)hopes the Secretary of Defense is able to determine that contractor clergy provide necessary support to military personnel, and would therefore be covered under the appropriations made available under the Pay Our Military Act (Public Law 113–39).   
 
Clerk of the House of Representatives.Secretary of the Senate. 
